Exhibit 10.46

MEMC ELECTRONIC MATERIALS, INC.

STOCK UNIT AWARD AGREEMENT

For Employees (Time Vesting)

                    , 20    

2001 Equity Incentive Plan

THIS AGREEMENT is effective                     , 20    , between MEMC
Electronic Materials, Inc. (the “Company”) and                                 
(the “Participant”).

WHEREAS, the Company has adopted and maintains the MEMC Electronic Materials,
Inc. 2001 Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its stockholders by providing the directors, key employees and
consultants of the Company and its Affiliates with an appropriate incentive to
encourage them to continue in the service and employ of the Company or Affiliate
and to improve the growth and profitability of the Company;

WHEREAS, the Plan provides for the grant to Participants in the Plan of Stock
Unit Awards; and the Company wishes to grant Stock Unit Awards to certain
employees in consideration for their Employment with the Company.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties hereto hereby agree as follows:

1. Grant of Stock Unit Awards. Subject to the terms and conditions contained
herein and in the Plan, the Company hereby grants to the Participant _____ Stock
Unit Awards. Each Stock Unit Award represents the obligation of the Company to
transfer one share of Common Stock to the Participant at the time provided in
this Agreement, provided such Stock Unit Award is vested at such time.

2. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the MEMC Compensation
Committee (the “Committee”), shall govern. All capitalized terms used herein
shall have the meaning given to such terms in the Plan.

3. Bookkeeping Account. The Company shall record the number of Stock Unit Awards
granted hereunder to a bookkeeping account for the Participant (the “Stock Unit
Account”). The Participant’s Stock Unit Account shall be debited by the number
of Stock Unit Awards, if any, forfeited in accordance with this Agreement and by
the number of shares of Common Stock transferred to the Participant with respect
to such Stock Unit Awards. The Participant’s Stock Unit Account also shall be
adjusted from time to time for stock dividends, stock splits and other such
transactions in accordance with the Plan.



--------------------------------------------------------------------------------

4. Terms and Conditions of Stock Unit Awards. The Stock Unit Awards evidenced
hereby are subject to the following terms and conditions:

 

  (a) Vesting.              percent (    %) of the Stock Unit Awards granted to
the Participant hereby shall become vested as of [date], and the remaining
             percent (    %) of the Stock Unit Awards granted to the Participant
hereby shall become vested as of [date], [date] and [date].

All of the Stock Unit Awards granted to the Participant hereby shall become
vested upon the death or Disability of the Participant.

Notwithstanding the foregoing, unless the Committee otherwise determines at a
later date, if within the two year period following a Change in Control the
Participant’s Employment is terminated by the Company without Cause or by the
Participant for Good Reason, all of the Stock Unit Awards granted to the
Participant hereby shall become vested as of the effective date of the
termination of the Participant’s Employment with the Company. Notwithstanding
the definition of “Good Reason” included in the Plan, for the purposes of this
Agreement, clause (ii) of the definition of “Good Reason” shall mean “(ii) a
material diminution in a Participant’s base salary.”

 

  (b) Forfeiture Upon Termination of Service. Except as otherwise provided in
Section 4(a) above, upon cessation of the Participant’s Employment with the
Company for any reason before [date], the number of shares of Stock Unit Awards
subject to this Agreement that have not become vested shall be forfeited, except
as the Committee may otherwise determine in its sole discretion.

5. Satisfaction of Tax Withholding and Distribution of Common Stock. On each of
the vesting dates, the Participant shall remit to the Company in cash an amount
sufficient to satisfy the federal, state and local withholding tax requirements
attributable to such vesting. Subject to the provisions below, as soon as
practical after each vesting date, the Company shall transfer shares of Common
Stock to the Participant equal in number to the Stock Unit Awards credited to
the Participant’s Stock Unit Account that have vested and were not previously
transferred to Participant; provided, however, that if the Participant has not
remitted to the Company on the vesting date an amount in cash sufficient to
satisfy the withholding requirements, then the Company shall transfer to the
Participant shares of Common Stock equal in number to the vested portion of the
Stock Unit Award, less that number of shares of Common Stock having a Fair
Market Value on the vesting date sufficient to satisfy the withholding
requirements attributable to such vesting. Such transfer shall be made within 30
days following each vesting date.

6. Source of Payment. Shares of Common Stock transferable to the Participant, or
upon death to his or her beneficiary, under this Agreement shall be authorized
but unissued shares. The Company shall have no duties to segregate or set aside
any assets to



--------------------------------------------------------------------------------

secure the Participant’s right to receive shares of Common Stock under this
Agreement. The Participant shall not have any rights with respect to transfer of
shares of Common Stock under this Agreement other than the unsecured right to
receive shares of Common Stock from the Company.

7. Units Non-Transferable. Stock Unit Awards awarded hereunder shall not be
transferable by the Participant. Except as may be required by the federal income
tax withholding provisions of the Code or by the tax laws of any State, the
interests of the Participant and his or her beneficiaries under this Agreement
are not subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt by the Participant or a beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.

8. Shareholder Rights. The Participant shall not have any of the rights of a
shareholder of the Company with respect to Stock Unit Awards, such as the right
to vote.

9. Death Benefits. In the event of the death of the Participant, the Company
shall transfer shares of Common Stock equal in number to the vested Stock Unit
Awards, if any, credited to the Participant’s Stock Unit Account to the
Participant’s legal representative or beneficiaries. Such transfer shall be made
within 30 days following death.

The Participant may designate a beneficiary or beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated beneficiary. A beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated beneficiary surviving at the death of the Participant, payment of
any death benefit of the Participant shall be made to the surviving spouse of
the Participant, if any, and if no such surviving spouse to the estate of the
Participant.

10. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

12. Amendment. This Agreement may be amended by mutual consent of the parties
hereto by written agreement.



--------------------------------------------------------------------------------

13. Participant Acknowledgment. By accepting this grant, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Stock Unit Awards granted hereunder shall be final and
conclusive.

 

MEMC Electronic Materials, Inc. By:  

 